Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermiller (20180017214) in view of Stanton (3233907).
Hermiller discloses:
A cargo container comprising a tubular shell and a nose cone (paragraph 18 with steel tank being rigid and ends being a nose cone) with the exception of the following which is disclosed by Stanton: an annular mounting ring mounted to an annular opening of the tubular shell (11, 12), and an annular clamping collar reversibly clamping the nose cone to the annular mounting ring (10; col. 2: 25-35).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hans in view of Stanton (by either adding or replacing attaching features above) in order to permit the device to open in a more controlled and efficient manner thereby enhancing protection to the user while also permitting enhanced access.

Potentially Allowable Subject Matter
The Office again notes that Applicant should cancel claim 20 and the application is potentially allowable with claims 1-19, 21.

Response to Arguments
   Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735